Exhibit EXCLUSIVE PATENT LICENSE AGREEMENT This agreement (hereinafter referred to as “Agreement”) dated and effective as of: 17 December 2007 (“Effective Date”) is by and between: Ethicon Endo-Surgery, Inc., a corporation organized under the laws of the State of Ohio, having its principal office at 4545 Creek Road, Cincinnati, Ohio 45242 (hereinafter referred to as “EES”) AND Cyberonics, Inc., having an address at 100 Cyberonics Blvd., Houston, TX 77058 (hereinafter referred to as “Licensor”). (each a “Party” and both collectively the “Parties”) 1 TABLE OF CONTENTS 1. BACKGROUND 3 2. DEFINITIONS 3 3. LICENSE GRANT AND SUBLICENSING RIGHTS 8 4. PAYMENTS 9 5. ASSIGNMENTS OF ROSLIN AGREEMENT AND RIGHTS OF FIRST REFUSAL 13 6. RECORD KEEPING, REPORTS, CURRENCY & ROYALTY TRANSFER 15 7. ENFORCEMENT 18 8. PATENT PROSECUTION AND MAINTENANCE 19 9. WARRANTIES AND RESPRESENTATIONS 21 10. INDEMNIFICATION 24 11. ZABARA LICENSE AGREEMENT 24 12. TERM & TERMINATION 25 13. MISCELLANEOUS 26 A. ATTACHMENT A 34 B. ATTACHMENT B 35 C. ATTACHMENT C 37 D. ATTACHMENT D 38 E. ATTACHMENT E 39 F. ATTACHMENT F 41 2 1.BACKGROUND a. Licensor has represented to EES that it owns or has obtained exclusive licenses under the Licensed Patents (defined below). a. EES desires to obtain an exclusive license under the Licensed Patents from Licensor. b. Licensor is willing to grant such a license to EES upon the terms and conditions set forth below. c. Therefore, in consideration of the mutual promises contained in this Agreement, the Parties agree as follows: 2. DEFINITIONS a. “Affiliate” is any entity that directly or indirectly controls, is controlled by, or is under common control with EES, and for such purpose “control” shall mean the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the entity, whether through the ownership of voting securities, by contract or otherwise. b. “Calendar Quarter” means the usual and customary EES calendar quarter, used for internal accounting purposes, of approximately three (3) months, in which each of the first two months consist of four weeks and the third month consists of five weeks. c. “Calendar Year” shall mean the period of time commencing on January 1 and terminating on December 31 of each year. d. “Clinical(s)” shall mean any clinical trial or clinical trials on humans or animals of one or more Products such as those that are required to be performed in order to obtain approval or clearance from a Regulatory Agency before commencing commercial marketing and sale of such Products. 3 e. “Current Net Selling Price” shall mean the net selling price of a product at the time of sale, net of the items referred to in Article 2.t (definition of “Net Sales”). f. “Field of Use” shall mean the treatment (including therapeutic or diagnostic) by means of a device that applies electrical signals directly or indirectly to the vagus, trigeminal or glossopharyngeal nerves i) for weight reduction, or ii) for hypertension or diabetes (including impaired fasting glycaemia, impaired glucose tolerance or insulin resistance) in patients having a body mass index of 25 or more. g. “First Commercial Sale” shall mean the first commercial sale of a Licensed Product by EES, not in connection with a Clinical, in an arms length transaction to an independent third party. h. “First Competitive Sale” shall mean the first U.S. commercial sale by an independent third party of any surgically implanted electrical stimulation device for the Field of Use, not in connection with a Clinical, in an arms length transaction to an independent party. i. “Force Majeure” shall mean any unforeseen causes beyond a Party’s control including, but without limitation, acts of God or public enemy, acts or other order of a government, fire, flood or other natural disasters, embargoes, accidents, explosions, strikes or other labor disturbances (regardless of the reasonableness of the demands of labor), shortage of fuel, power or raw materials, inability to obtain or delays of transportation facilities, incidents of war, or other unforeseen events causing the inability of a Party, acting in good faith with due diligence, to perform its obligations under this Agreement. j. “Licensed Know-How” is all unpatented technology, information, special abilities, inventions and/or know-how developed particularly for or useful primarily in the Field of Use owned or controlled by the Licensor as of the Effective Date of this Agreement, including any and all unpatented data, processes, techniques, methods, products, 4 apparatuses, materials and compositions developed particularly for or useful primarily in the Field of Use, including, but not limited to, the Licensed Know-How, if any, listed in Attachment G.; provided, however, that, Licensed Know-How does not include any technology, information, special abilities, inventions or know-how developed particularly for or useful primarily in an indication outside the Field of Use, including, but not limited to, any invention made the subject of a patent application pending as of the Effective Date or any technology, information, special abilities, inventions or know-how relating to the design or manufacture of surgically implanted electrical stimulation devices and associated products. k. “Licensed Patent(s)” are the Licensed Cyberonics Patent(s) and the Licensed Roslin Patents. l. “Licensed Cyberonics Patent(s)” are the patents and patent applications listed in Attachment B1.Licensed Cyberonics Patents shall also include any other counterparts of those listed in Attachment B1 worldwide, as well as any and all continuations, continuations-in-part, divisions, renewals, reissues, reexaminations, extensions, and patents of addition and patents of importation of those listed in Attachment B1. m. “Licensed Roslin Patents” shall mean those Licensed Patents as defined in the Roslin Agreement, including those patents listed in Attachment B2. n. “Licensed Product” shall mean any Licensed Cyberonics Product or any Licensed Roslin Product. o. “Licensed Method” shall mean any Licensed Cyberonics Method or any Licensed Roslin Method. p. “Licensed Cyberonics Method” is any procedure, the practice of which would, but for the licenses granted under this Agreement, infringe at least one Valid Claim of a Licensed Cyberonics Patent. 5 q. “Licensed Cyberonics Product” is any device or component thereof, the manufacture, use or sale of which would, but for the licenses granted under this Agreement, infringe (including inducement to infringe) at least one Valid Claim of a Licensed Cyberonics Patent. r. “Licensed Roslin Method” is any procedure, the practice of which would, but for the license granted under this Agreement and the Roslin Agreement, infringe at least one Valid Claim of a Licensed Roslin Patent. s. “Licensed Roslin Product” is any device or component thereof, the manufacture, use or sale of which would, but for the licenses granted under this Agreement and the Roslin Agreement, infringe (including inducement to infringe) at least one Valid Claim of a Licensed Roslin Patent. t. “Licensed Other Product” is any device or component thereof, the manufacture, use or sale of which would, but for the licenses granted under this Agreement, infringe (including inducement to infringe) at least one Valid Claim of an Other Patent, and is not otherwise a Licensed Cyberonics Product or a Licensed Roslin Product. u. “Minimum Royalty Term” shall mean the period of time commencing upon Licensor giving EES written notice of the First Competitive Sale under Article 4.c and ending on February 1, 2011.The Minimum Royalty Term shall be tolled for any period of time during which EES is able to demonstrate to the reasonable satisfaction of Licensor that no surgically implanted electrical stimulation device for the Field of Use is actively being offered for commercial sale by a third party. v. “Net Sales” is the revenue which EES or its Affiliates invoice for the sale of the Licensed Products to unaffiliated third parties, less the following amounts to the extent included in invoiced amounts: i. discounts, including cash discounts, or rebates actually allowed or granted; 6 ii.credits or allowances actually granted upon claims or returns regardless of the party requesting the return; iii.freight charges paid by EES or its Affiliates for delivery; and iv.taxes or other governmental charges levied on or measured by the invoiced amount whether absorbed by the billing or the billed party. w. “PMA” shall mean Pre-market Approval for medical devices as described under the FDC Act and Title 21 Code of Federal Regulations Part 814. x. “Product” is any device, the manufacture, use or sale of which would, but for the licenses granted under this Agreement, infringe (including inducement to infringe) at least one Valid Claim of a Licensed Patent. y. “Regulatory Agency” shall mean the U.S. Food and Drug Administration, U.S. Department of Health and Human Services, or any foreign government equivalent. z. “Regulatory Approval” shall mean approval or clearance from a Regulatory Agency to sell a Product including that granted by the FDA under a 510(k) or a PMA application process or a substantially equivalent foreign government process. aa. “Roslin Agreement” shall mean the License Agreement dated as of August 22, 2000 by and between Mitchell S. Roslin and Cyberonics, Inc., a copy of which is attached as Attachment D. bb. “Term” shall have the meaning as set forth in Article 12.a of this Agreement. cc. “Valid Claim” is a bona fide, unexpired issued claim in a Licensed Patent that has not been held invalid or unenforceable by a decision of a court or other governmental agency of competent jurisdiction, unappealable or not appealed within the time allowed for appeal, and that has not been admitted to be invalid by the Licensor or its successors or assigns through reissue or disclaimer. 7 dd. “Zabara Agreement” shall mean the License Agreement dated as of March 15, 1998 between Jacob Zabara and Cyberonics, Inc., a copy of which is attached as Attachment 0. ee. “510(k)” shall mean pre-market notification for medical devices as described under the FDC Act and Title 21 of the Code of Federal Regulations part 807, subpart E. 3. LICENSE GRANT AND SUBLICENSING RIGHTS a. Subject to the terms and conditions of this Agreement, Licensor grants EES an exclusive worldwide license for the Field of Use under the Licensed Patents and Licensed Know-How to make, have made for, use, have used for, sell, have sold for, offer to sell, import and/or otherwise dispose of Products, to practice, have practiced for, teach and have taught for Licensed Methods, and to otherwise commercially exploit the Licensed Know-How and the technology disclosed in the Licensed Patents and Licensed Know-How. b. Subject to the terms and conditions of this Agreement, Licensor grants EES a non-exclusive worldwide royalty-free license for the Field of Use under each claim in a patent that issues to Licensor during the Term and that incorporates express reference to one or more of the following indications for use of nerve stimulation therapy: weight reduction, hypertension or diabetes (“Other Patents”). c. Licensor shall disclose to EES Licensed Know-How, if any, reasonably required to enable EES to enjoy the benefit of the licenses granted in this Agreement.The parties shall agree as to the means by which such Licensed Know-How shall be communicated by Licensor to EES, such means to insure reasonably prompt transfer of the information to EES without imposing an undue burden on Licensor. 8 d. EES shall have the exclusive right to grant sublicenses under the rights granted EES in this Agreement subject to the terms of this Article 3.c. i. EES shall have the right to extend the licenses granted herein to any of its Affiliates, upon the terms and conditions of this Agreement, and EES agrees to be responsible for the performance by such Affiliates of all of EES’s obligations hereunder, including without limitation the payment of earned royalties set forth in Article 4.b herein on Net Sales of the Licensed Product by the Affiliates to whom the licenses have been extended. ii.EES shall have the right to extend sublicenses under the Licensed Patents to third parties (such licenses shall exclude Licensed Know-How and be restricted to the Field of Use), upon the terms and conditions of this Agreement.Any sublicense that EES grants to a third party shall be nonexclusive.EES shall provide written notice to Licensor of any sublicense granted to a third party.The notice shall identify the sublicensee, provided that the agreement between EES and said sublicensee allows for such identification, but need not disclose the terms of the sublicense.EES shall require any such sublicensee to mark its Licensed Products in accordance with 35 U.S.C. §287 iii.EES shall pay Licensor an amount of revenue from the Licensed Products sold or royalties advanced by the third-party sublicensee equal to the amount Licensor would have received from EES if EES had sold such Licensed Product. iv.Subject to the terms of this Article 3.c, the granting by EES of sublicenses shall be in the discretion of EES, and EES shall have the sole power to determine whether or not to grant sublicenses and the royalty rates and terms and conditions of any such sublicenses. 9 4. PAYMENTS a. In consideration for the execution of this Agreement, and for the exclusive license granted to EES under Article 3 herein, EES shall pay Licensor the non-refundable sum of $9.5 Million within 15 business days after the Effective Date. i. Such payment shall be wired pursuant to instructions from Licensor. b. In further consideration for the license granted to EES under Article 3 herein, EES shall pay Licensor on a quarterly basis during the Term an earned royalty of: 1) ***% on Net Sales of any Licensed Cyberonics Product that is not a Licensed Roslin Product; 2) ***% on Net Sales of Licensed Roslin Product; provided that, EES shall pay Licensor ***% on Net Sales of Licensed Roslin Product as to which Licensor or EES is entitled to a credit against royalties in accordance with the Roslin Agreement; or 3) ***% on Net Sales of any Licensed Other Product. i. No earned royalties shall be payable on Net Sales of any Licensed Product in conjunction with any Clinicals.No earned royalties shall be payable on Net Sales of any Licensed Product sold in a country before the date upon which EES obtains Regulatory Approval from such country.For the avoidance of doubt, EES shall be obligated to pay royalties on Net Sales of any Licensed Product in countries where EES is exempt from obtaining Regulatory Approval for Licensed Products. ii.No multiple earned royalties shall be payable because a Licensed Product is covered by more than one of the Licensed Patents. iii. For the avoidance of doubt, earned royalties payable on the Net Sales of a Licensed Product covered under a Valid Claim of a Licensed Roslin Patent shall be calculated solely as set forth in Attachment B1. *** Portions of this page have been omitted pursuant to a Confidential Treatment request and filed separately with the Commission. 10 iv.EES, in its sole discretion, may take a license from an unaffiliated third party under, or assignment of, patents or know-how that arguably cover in whole or in part any aspect of a Licensed Product or Licensed Method under terms requiring EES to pay such third party a lump sum and/or an earned royalty for the sale of such Licensed Product.As to each country for which EES takes such a third-party license or assignment, the earned royalty EES pays Licensor on the Net Sales of the Licensed Product in such country under this Article 4.b shall be reduced by an amount equal to one-half of the earned royalty EES is required to pay such third party in such country; provided, however, that the earned royalty payable to Licensor shall in no case be reduced below a) ***% of Net Sales of a Licensed Cyberonics Product that is not a Licensed Roslin Product; or b) ***% on Net Sales of Licensed Roslin Product; provided that, EES shall pay Licensor no less than ***% on Net Sales of Licensed Roslin Product as to which Licensor or EES is entitled to a credit against royalties in accordance with the Roslin Agreement.If EES takes such a third-party license or assignment for one or more lump sum payments only (no earned royalties), then the earned royalties EES pays Licensor on the Net Sales of the Licensed Product under this Article 4.b shall be reduced by 25% (but shall never be reduced below x) ***% of Net Sales of a Licensed Cyberonics Product that is not a Licensed Roslin Product; or y) ***% on Net Sales of Licensed Roslin Product; provided that, EES shall pay Licensor no less than ***% on Net Sales of Licensed Roslin Product as to which Licensor or EES is entitled to a credit against royalties in accordance with the Roslin Agreement) until the cumulative amount by which such royalties are reduced equals 25% of such lump sum payments. c. Licensor shall give written notice to EES showing evidence reasonably satisfactory to EES that the First Competitive Sale has occurred. *** Portions of this page have been omitted pursuant to a Confidential Treatment request and filed separately with the Commission. 11 i. During the Minimum Royalty Term, EES shall pay Licensor a one-time payment of $*** Million within 60 days of EES receiving such written notice. ii.During the Minimum Royalty Term, and commencing with the first Calendar Year after the First Competitive Sale, EES shall pay Licensor the minimum annual royalties as set forth in the following schedule.Such amounts shall be paid quarterly and become due within 60 days following the end of the Calendar Quarter.For the avoidance of doubt, the last such quarterly minimum royalty payment shall be due within 60 days following the end of the Calendar Year 2010, with no further quarterly minimum royalty payments due for the year 2011 and all subsequent Calendar Years during the Term.In addition, for the avoidance of doubt, examples showing the manner in which these payments are made are set forth in Attachment C. First Calendar Year after the First Competitive Sale $*** Million Second Calendar Year after the First Competitive Sale $*** Million Third Calendar Year after the First Competitive Sale $*** Million d. For any given year during the Minimum Royalty Term, any minimum royalty amount payable by EES to Licensor for a given Calendar Quarter under Article 4.c shall be reduced by the earned royalty payable by EES to Licensor under Article 4.b for such given Calendar Quarter.However, if the earned royalty payable by EES to Licensor under Article 4.b exceeds the minimum royalty owed by EES to Licensor under Article 4.c, then EES shall only pay the earned royalty amount owed to Licensor under Article 4.b.The earned royalty payable on Net Sales of the Licensed Product for each Calendar Year during the Minimum Royalty Term shall be credited at the end of each Calendar Year to reflect any overpayment of such earned royalties with respect to the minimum royalty payments due during such Calendar Year, and such credit shall carry forward to subsequent Calendar Quarters as necessary. *** Portions of this page have been omitted pursuant to a Confidential Treatment request and filed separately with the Commission. 12 e. Licensor shall consider the up-front payment set forth in Article 4.a above as complete satisfaction of any duty, whether express or implied, that could be imposed on EES to commercially exploit its rights during the term of this Agreement, and is accepted by Licensor in lieu of any best efforts or other obligation on the part of EES.Furthermore, Licensor acknowledges that EES has assumed sole responsibility for obtaining governmental approvals, including Regulatory Approvals, and Licensor shall not have any redress against EES for failure to perform under this Agreement if EES is unable or unwilling for any reason whatsoever to obtain such governmental approvals. f. In the event that a Licensed Product is sold as part of a surgical kit or combination product, then for purposes of computing earned royalties, the following guidelines shall apply to the determination of the selling price of the Licensed Products: i. Net Sales of such Licensed Product shall be based on the Current Net Selling Price of the Licensed Product sold as a stand-alone product; or ii.If the computation set forth in Article 4.f.i cannot be made for any reason, then Net Sales of such Licensed Product shall be based on the product of (x) a fraction, the numerator of which is the standard material and labor cost of such Licensed Product and the denominator of which is the standard material and labor cost of all of the components within the surgical kit, times (y) the Current Net Selling Price of the surgical kit. g. In the event that EES sells a Licensed Product in a country where such sale is not covered by a Valid Claim of a Licensed Patent in that country and a third party is commercially selling a surgically implantable electrical stimulation device within the Field of Use in that country and such third-party device is manufactured in a country where such manufacturing is not covered by a Valid Claim of a Licensed Patent in the country of manufacture, then the amount of earned royalties EES owes Licensor under Article 4.b for sales in that country (including royalties previously reduced in Article 4.b.iv) will be reduced by 50%.In the event that EES reduces royalties under this Article, EES shall give written notice to Licensor showing evidence, reasonably satisfactory to Licensor, that a third party is commercially selling a surgically implantable electrical stimulation device within the Field of Use in that country, including the country within which such device was manufactured. 13 5. ASSIGNMENT OF ROSLIN AGREEMENT AND RIGHT OF FIRST REFUSAL a. Assignment.Licensor hereby assigns, sets over and transfers to EES all of Licensor’s right, title and interest in, to and under the Roslin Agreement. Unless otherwise agreed to by the Parties herein, EES hereby accepts such assignment and assumes and agrees to pay, perform and discharge when due all of the liabilities and obligations of Licensor arising under the Roslin Agreement on or after the Effective Date. i. If EES terminates this Agreement in accordance with Section 12 (Term and Termination), subsection b or Licensor terminates this Agreement in accordance with Section 12.c, then EES shall, effective as of the date of termination, assign, set over and transfer to Licensor all of EES’ right, title and interest in, to and under the Roslin Agreement; provided that Licensor shall accept such assignment and assume and agree to pay, perform and discharge when due all of the liabilities and obligations of EES arising under the Roslin Agreement on or after the effective date of such assignment. ii.Licensor and EES each hereby covenants and agrees that it will, at any time and from time to time if requested by the other Party, or its successors or assigns, do, execute, deliver and acknowledge, or will cause to be done, executed, delivered and acknowledged, to such other Party, or its successors or assigns, as the case may be, such and all further acts, assignments, assumptions and additional papers and instruments as such other Party may reasonably request, and do or cause to be done all acts or things as often as such other Party may reasonably request and which may be proper or necessary or advisable for better evidencing or effecting the assignments, assumptions and other agreements made hereby, and effectively to carry out the intent hereof. b. Right of First Refusal.During the Term, if Licensor develops an invention that is capable for use within the Field of Use (the “Invention”) and elects, at its sole discretion, to license, sell or otherwise dispose of such Invention for the Field of Use, Licensor will be obligated to notify EES in writing of the Invention and provide EES with a copy of any patent application(s) for such Invention and any prototypes and other intellectual property developed relating to the Invention (the “Written Notification”). 14 i. If EES is interested in licensing the Invention within the Field of Use, EES will have 90 days from the Written Notification (the “Option Period”) to negotiate an agreement to license the Invention (the "Invention License"). ii. During the Option Period, Licensor shall negotiate in good faith in an effort to consummate the Invention License with EES.If the Parties are unable to enter into the Invention License or agree in principle to enter into the Invention License by execution of a term sheet during the Option Period, then Licensor shall be free, during the twelve-month period commencing on expiration of the Option Period (the “Out-License Period”), to negotiate and enter into a license or assignment agreement with a third party or parties at pricing, terms, conditions and other provisions no less favorable to Licensor than provisions Licensor offered to EES.If Licensor fails to conclude a license or assignment agreement with a third party during the Out-License Period and Licensor thereafter elects to license, sell or otherwise dispose of the Invention, then Licensor and EES shall follow the procedures outlined in this Section 5.b once again, commencing with Licensor’s Written Notification to EES. iii. If EES is not interested in acquiring the Invention for the Field of Use, EES shall provide to Licensor written notice to that effect within ninety (90) days from Written Notification for such Invention, and Licensor shall be free to negotiate with a third party the sale or license of the Invention. iv. For the avoidance of doubt, Licensor is obligated to offer EES the Right of First Refusal as defined in this Section 5.b. for each and every Invention Licensor develops that is capable for use within the Field of Use if Licensor elects, at its sole discretion, to license, sell or otherwise dispose of such Invention for the Field of Use. 15 6. RECORD KEEPING, REPORTS, CURRENCY & ROYALTY TRANSFER a. EES shall keep accurate books and records of the Net Sales of Licensed Products, and of all payments due Licensor hereunder.Commencing with the First Commercial Sale, EES shall deliver to Licensor written reports (“Reports”) of Net Sales of the Licensed Product during the preceding Calendar Quarter, on or before the sixtieth day following the end of each Calendar Quarter.The Reports shall include Net Sales (including Net Sales by third-party sublicensees, if any), a calculation of the earned royalty due Licensor, and shall be accompanied by the monies due.The earned royalty payable on Net Sales of the Licensed Product outside the U.S. shall be estimated for each Calendar Quarter, and adjusted at the end of each calendar year to reflect actual Net Sales and the earned royalty payable thereon. b. Licensor shall have the right after 30 days advance written notice to EES, at its own expense, to nominate an independent accountant acceptable to and approved by EES (which approval shall not be unreasonably withheld).Such accountant shall have access to EES’s records during reasonable business hours for the sole purpose of verifying the royalties payable for the two preceding Calendar Years.This right may not be exercised more than once in any Calendar Year.Licensor shall solicit or receive only information relating solely to the accuracy of the Report and the royalty payments made according to Article 4.b, 4.e, and 4.f.EES shall be entitled to withhold approval of an accountant if the accountant refuses to agree to the terms of a reasonable confidentiality agreement that protects EES’s confidential information, except as necessary for disclosure to Licensor to establish the accuracy of the Reports. c. All earned royalties and minimum royalties, including those based on sales outside the U.S., shall be paid in United States Dollars.The rate of exchange for such payments from sales in a foreign country shall be the same rate as that used for internal financial accounting purposes, in accordance with Generally Accepted Accounting Principles, as reported in EES’s books. d. If a foreign government prohibits the transfer of royalties out of a particular foreign country, EES has the right to place Licensor’s royalties in a mutually acceptable independent bank account in the name of Licensor and under the complete control of Licensor, provided that EES informs Licensor of the name of the bank, the bank account number and the amount of money deposited therein.After Licensor has been so notified, those monies will be considered completely controlled by Licensor, and EES will not have any further responsibility with respect to those monies or that bank account.Licensor shall cooperate with EES to establish such an account if requested by EES. 16 e. EES will make all payments to Licensor under this Agreement without deduction or withholding for taxes except to the extent that any such deduction or withholding is required by law in effect at the time of payment. i. Any tax required to be withheld on amounts payable under this Agreement will promptly be paid by EES on behalf of Licensor to the appropriate governmental authority, and EES will furnish Licensor with proof of payment of such tax.Any such tax required to be withheld will be an expense of and borne by Licensor. ii.EES and Licensor will cooperate with respect to all documentation required by any taxing authority or reasonably requested by EES to secure a reduction in the rate of applicable withholding taxes. iii.If EES had a duty to withhold taxes in connection with any payment it made to Licensor under this Agreement but EES failed to withhold, and such taxes were assessed against and paid by EES, then Licensor will indemnify and hold harmless EES from and against such taxes (excluding any penalty arising as a consequence of EES’s failure to withhold).If EES makes a claim under this Article 6.e.iii, it will comply with the obligations imposed by Article 6.e.i as if EES had withheld taxes from a payment to Licensor. f. Unless prohibited by law or an agreement with a third party, prior to a public disclosure concerning pre-clinical and clinical data for the Licensed Products by EES or its clinical investigators, EES agrees to use commercially reasonable efforts to provide Licensor with an advanced summary of such pre-clinical and clinical data pertaining to the use of Products in the Field of Use. (For the avoidance of doubt any breach of this article 6.f by EES shall not be a material breach) 17 7. ENFORCEMENT a. In the event that either Party becomes aware of an infringement in the Field of Use by a third party of any Licensed Patent hereunder, such Party shall notify the other of the infringement in writing within 30 days. b. EES shall have the right, but not the obligation, at its sole expense and with counsel of its own choice, to enforce the Licensed Patents in the Field of Use against any infringer, including the right to file suit for patent infringement naming Licensor as a party, and the right to settle such suit without Licensor’s consent.Notwithstanding the foregoing, in no event shall EES enter into an agreement with a third party consenting to the invalidity or unenforceability of any Licensed Patent without the prior written consent of Licensor.However, nothing herein shall preclude EES from challenging the validity or enforceability of any Licensed Patent in a court or patent office proceeding, or in a dispute resolution proceeding brought under Attachment A.Licensor shall permit the use of its name in all such suits, sign all necessary papers, and do all reasonable things necessary, at EES’s expense, to facilitate the prosecution of such infringement suits.EES shall incur no liability to Licensor as a consequence of such litigation, the conduct of such litigation or any unfavorable decision resulting from it, including any decision holding any of the Licensed Patents invalid or unenforceable.Nothing in this Agreement shall prohibit EES from challenging the validity or enforceability of a Licensed Patent in any venue. c. If EES prevails in such a suit or settles with such third party infringer, any and all settlement amounts, damages, and costs recovered in connection therewith shall first be allocated, pro rata, to Licensor’s and EES’s reasonable attorney’s fees and expenses, and next towards payment to Licensor of royalties based upon the sales of the infringing third-party devices equal to the amount Licensor would have received from EES if EES had sold such instruments.EES shall keep the balance remaining from any recoveries, by way of judgment, award, decree or settlement resulting from such suit. d. If within 180 days following the notice required by Article 7.a EES fails either to file suit to enforce the Licensed Patents or to give Licensor written notice of its intent to file suit within a reasonable period of time, then Licensor shall have the right, but not the obligation, at its sole expense and with counsel of its own choice, to enforce the Licensed Patents in the Field of Use against any infringer, and the right to settle such suit without EES’s consent.Notwithstanding the foregoing, in no event shall Licensor consent to the invalidity or unenforceability of any Licensed Patent without the prior written consent of EES.Licensor shall incur no liability to EES as a consequence of such litigation, the conduct of such litigation or any unfavorable decision resulting from it, including any decision holding any of the Licensed Patents invalid or unenforceable. e. If Licensor undertakes the enforcement or defense of the Licensed Patents by litigation, Licensor shall pay EES ***% of the balance remaining from any cash recoveries by way of judgment, award, decree or settlement resulting from such suit, after deduction of costs and attorneys fees, if not included in the recoveries. *** Portions of this page have been omitted pursuant to a Confidential Treatment request and filed separately with the Commission. 18 8. PATENT PROSECUTION AND MAINTENANCE a. Licensor is solely responsible for the continued prosecution of any pending patent applications included in the Licensed Patents, as well as the prosecution of patent applications subsequently filed pursuant to Articles 8.a.ii and 8.a.iv below. i. Licensor shall issue as a patent each application included in the Licensed Patents which receives an allowance from the appropriate patent office. ii.The parties shall consult with each other concerning the desirability of filing additional patent applications (continuations and divisionals) to seek an increase in the amount of protection afforded by the Licensed Patents.Upon the reasonable request of EES, Licensor shall prepare and file such applications. iii.Licensor shall pay all government fees in any given country required to maintain the Licensed Patents. iv.To the extent not already barred, Licensor shall file patent applications in the following countries: 1) EPO (All) 2) Russia 3) Mexico 4) Canada 5) Brazil 6) Japan 7) Australia 8) India 9) China 10) Korea 11) Israel 12) Singapore 13) Hong Kong b. Licensor shall file patent applications in other foreign countries which may be designated in writing by EES, and EES shall be permitted to consult with Licensor in the selection of foreign patent counsel and in the preparation and prosecution of said foreign patent applications. c. Licensor shall promptly notify EES in the event Licensor decides to abandon or discontinue prosecution of any one or more patent applications included in Licensed Patents, or discontinue maintaining an issued patent included in the Licensed Patents. 19 Such notification will be given as early as possible, which in no event will be less than 60 days prior to the date on which patent(s)\application(s) will become abandoned. i. Licensor may abandon, withdraw or discontinue prosecution of such patent(s)\application(s) by giving EES written notice at least 60 days prior to such abandonment. ii.Thereafter, EES shall have the option, exercisable upon written notification to Licensor, to assume full responsibility for the maintenance and/or prosecution of such patent(s)\application(s), in which event all right, title and interest in and to such patent(s)\application(s) shall be promptly assigned by Licensor to EES.Thereafter, EES shall have no further royalty obligations to Licensor for any Licensed Product covered solely by one or more claims of such patent(s)\application(s). d. EES shall reimburse Licensor for the reasonable attorney fees, maintenance fees, and other costs related to the filing, prosecution, and maintenance of the Licensed Patents incurred by Licensor after the Effective Date in all countries other than the United States.Upon request from Licensor, EES shall make payment directly to the attorney prosecuting such applications if such attorney submits an invoice directly to EES.EES shall not be responsible for and shall not be required to pay for any such prosecution and filing expenses under this paragraph unless such expenses are submitted to EES along with an invoice that provides an itemized accounting for expenses incurred and services actually rendered.If Licensor grants any third party a license under a Licensed Patent outside of the Field of Use, all money due by EES for such Licensed Patent under this article 8.d shall be reduced by 50%. e. Within 60 days of the Effective Date, Licensor shall provide EES with copies of Licensor’s file histories for each patent application included in the Licensed Patents pending worldwide. 20 f. Licensor shall promptly provide EES with all correspondence delivered to or received from any Patent Office in connection with the Licensed Patents.EES, upon its own initiative, shall have the right to consult with Licensor regarding proposed amendments to the claims of patent applications included in the Licensed Patents during prosecution to ensure that the scope of patent coverage is adequate. 9. WARRANTIES AND REPRESENTATIONS a. Each party represents and warrants to the other that: i. it has the power to execute, deliver and perform the terms and conditions of the Agreement and has taken all necessary action to authorize the execution, delivery and performance hereof; ii.the execution, delivery or performance of this Agreement will not constitute a violation of, be in conflict with, or result in, a breach of any agreement or contract to which it is a party or under which it is bound; iii.this Agreement constitutes the legal, valid and binding Agreement of such party enforceable in accordance with its terms; and iv.in complying with the terms and conditions of this Agreement and carrying out any obligations hereunder, it will comply with all applicable laws, regulations, ordinances, statutes, decrees or proclamations of all governmental authorities having jurisdiction over such party. b. Licensor expressly warrants and represents as of the Effective Date that: i. it owns all right, title, and interest in and to, or owns an exclusive license under, the Licensed Patents and Licensed Know-How free and clear of all encumbrances, 21 and no third party has notified Licensor that it is claiming any ownership of or right to the Licensed Patents, except as indicated in the Roslin Agreement and the Zabara Agreement; ii.it is presently aware of no patents or patent applications, not already previously disclosed to EES in writing, owned by a third party which would present any issue of infringement by reason of the manufacture, use or sale of any Product; iii.no Licensed Patent is involved in any pending or threatened litigation, arbitration, administrative or other proceedings, or governmental investigation, other than ordinary patent application prosecution proceedings; iv.it has not received any notice of invalidity or infringement of any of the Licensed Patents or obtained any legal opinions of counsel on patentability, validity or infringement related thereto; v. it is empowered to grant the licenses granted herein; vi.it has no outstanding encumbrances or agreements, including any agreements with academic institutions, universities, or third-party employers, whether written, oral or implied, which would be inconsistent with the licenses granted herein; vii.it has fulfilled all of its obligations under the Roslin and Zabara Agreements including, but not limited to, its obligations under articles 3.02(a) and (b) of the Roslin Agreement resulting in Roslin receiving at least $150,000 under such articles; viii. it will not default its obligations under the Zabara Agreement; and ix. it is not aware of any information, such as prior art, that would raise a substantial question of the validity or enforceability of any of the Licensed Patents. 22 c. EES MAKES NO REPRESENTATION OR WARRANTY THAT IT WILL MARKET A LICENSED PRODUCT OR, IF EES DOES MARKET A LICENSED PRODUCT THAT SUCH LICENSED PRODUCT SHALL BE THE EXCLUSIVE MEANS BY WHICH EES WILL PARTICIPATE IN THIS FIELD. FURTHERMORE, ALL BUSINESS DECISIONS INCLUDING, WITHOUT LIMITATION, THE DESIGN, MANUFACTURE, SALE, PRICE AND PROMOTION OF LICENSED PRODUCTS AND THE DECISION WHETHER TO SELL A LICENSED PRODUCT SHALL BE WITHIN THE SOLE DISCRETION OF EES. d. OTHER THAN THOSE MENTIONED ABOVE, NEITHER PARTY MAKES ANY OTHER EXPRESS OR IMPLIED WARRANTIES, AND THERE ARE NO IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. 10. INDEMNIFICATION a. Licensor shall be liable to EES for and shall defend, indemnify and hold EES (and its directors, officers, employees and agents) harmless against any liability, damages or loss, other than loss of potential sales, and from any claims, suits, proceedings, demands, recoveries or expenses (“Loss”), in connection with any Products arising out of, based on, or caused by: i. the gross negligence or intentional wrongdoing of Licensor and its Affiliates; ii.breach by Licensor of any of its representations, warranties or covenants made herein. b. EES shall be liable for and shall defend, indemnify and hold Licensor (and it directors, officers, employees, and agents,) harmless against any Loss, in connection with any Product arising out of, based on or caused by: 23 i. the gross negligence or intentional wrongdoing of EES, its Affiliates or sublicensees; ii.breach by EES, its Affiliates or sublicensees of any of its representations, warranties or covenants made herein; iii.alleged defects in material, workmanship, design, adequacy of warning, or other product liability claim with respect to Products manufactured, used or sold by EES, its Affiliates, or sublicensees; and iv.claims of patent infringement made with respect to such Products. 11. ZABARA LICENSE AGREEMENT a. Licensor will continue to assume all obligations and liabilities under the Zabara Agreement. b. Licensor shall provide written notice to EES concurrent with x) delivery of notice (written or otherwise) of Licensor’s intent to terminate the Zabara Agreement in accordance with Section 10 of the Zabara Agreement, or y) receipt of notice (written or otherwise) that the Zabara Agreement may be terminated in accordance with Section 10 of the Zabara Agreement. i. In the event the Zabara Agreement is terminated and provided that EES executes an agreement with Zabara that requires EES to pay a lump sum and/or an earned royalty under such agreement, then any earned royalty EES owes Licensor under this Agreement shall be reduced by an amount equal to the earned royalty EES is required to pay under such agreement. If EES is required to pay a lump sum(s) under such agreement, then the earned royalties EES pays Licensor under this Agreement shall be reduced by 50% until the cumulative amount by which such royalties are reduced equals the amount of such lump sum(s). 24 ii.In the event that the Zabara Agreement is terminated, EES shall not be liable to Licensor for earned royalties based upon post-termination sales of Products covered only by patents subject to the Zabara Agreement. c. In the event that the Zabara Agreement is terminated pursuant to Section 10 of the Zabara Agreement and without EES written consent to do so, Licensor shall pay EES $500,000 within 60 days after such termination. 12. TERM & TERMINATION a. Unless otherwise terminated in accordance with the provisions below, the term of this Agreement (“Term”) shall be from the Effective Date until the date upon which the last of the Licensed Patents or Other Patents expires. b. EES may terminate this Agreement upon 90 days written notice to Licensor, and such termination shall become effective at the end of such 90-day notice period.Provided Licensor has not breached any of its warranties and representations set forth in Article 9.b above, termination under this Article 12.b shall not relieve EES of its obligation to pay earned royalties incurred prior to the effective date of such termination. c. Either party may terminate this Agreement upon 120 days written notice for any material breach or default of the other party.Such termination shall become effective at the end of the 120-day period unless during such period the party in breach or default cures such breach or default. Notwithstanding the preceding sentence, from the date either party notifies the other party that it wishes to commence a proceeding in accordance with the dispute resolution procedures set forth in Attachment A until the date such proceeding has been concluded, the running of the time period referred to in this paragraph for curing a breach shall be suspended with respect to the subject matter of the dispute, claim or controversy. 25 d. Upon the termination of this Agreement, all rights and obligations of each party to this Agreement will terminate, except obligations for breaches of this Agreement occurring prior thereto.Articles 10 and 13.j shall expressly survive any termination. 13. MISCELLANEOUS a. All business decisions, including without limitation the design, manufacture, sale, price and promotion of the Licensed Product shall be within the sole discretion of EES. b. After the Effective Date, Licensor may issue the press release set forth in Attachment E. In all other circumstances, no Party to this Agreement shall originate any publicity, news release or other public announcement, written or oral, whether relating to this Agreement or any arrangement between the Parties other than acknowledging the existence of any arrangement between the Parties, without the prior written consent of the other Party, except where such publicity, news release or other public announcement is required by law or regulation (including U.S. securities laws and regulations); provided that in such event, the Party issuing same shall still be required to consult with the other Party a reasonable time prior to its release to allow the other Party to comment on the use of its name and, after its release, shall provide the named Party with a copy thereof. c. All notices hereunder shall be in writing and shall be deemed to have been duly given if delivered personally, one day after delivery to a nationally recognized overnight delivery service, charges prepaid, three days after sent by registered or certified mail, postage prepaid, or when receipt is confirmed if by, facsimile or other telegraphic means: i. In the case of Licensor: Chief
